Citation Nr: 0015581	
Decision Date: 06/13/00    Archive Date: 06/22/00

DOCKET NO.  94-17 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for skin cancer as a result 
of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant and his son-in-law


ATTORNEY FOR THE BOARD

Stephen L. Higgs, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1942 to 
February 1946.  He died on April [redacted], 1999.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 1993 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a Board remand dated in December 
1997, a Board hearing in April 1998, and a Board decision 
dated in July 1998.  The case was subsequently appealed to 
the Court of Appeals for Veterans Claims.


FINDINGS OF FACT

The veteran died on April [redacted], 1999, prior to adjudication of 
his appeal of the July 15, 1998, Board decision to the Court 
of Appeals for Veterans Claims.


CONCLUSION OF LAW

The veteran's appeal on the issue of service connection for 
skin cancer as a result of exposure to ionizing radiation 
became moot by virtue of the veteran's death.  38 U.S.C.A. § 
7104 ( West 1991 & Supp. 1998);  38 C.F.R. § 20.1302 (1999);  
Landicho v. Brown, 7 Vet. App. 42, 46-49 (1994).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board issued a decision on July 15, 1998, denying the 
veteran's claim for service connection for skin cancer as a 
result of exposure to ionizing radiation.  On September 30, 
1998, the veteran filed a Notice of Appeal from the Board 
decision.  On December 22, 1999, the Court of Appeals for 
Veterans Claims (Court) received notification from the 
veteran's spouse that the veteran had died on April [redacted], 
1999.  On January 5, 2000, the Court ordered that counsel for the 
veteran show cause, within 20 days, why the July 15, 1998, 
Board decision should not be vacated and the appeal before 
the Court dismissed for lack of jurisdiction.  The veteran's 
counsel did not respond to the Court's order. 

In Landicho v. Brown, 7 Vet. App. 42, 46-49, (1994), the 
Court held that substitution by a party claiming accrued 
benefits under 38 U.S.C. § 5121(a) is not permissible in the 
Court where the appellant is a veteran who dies while the 
denial by the Board of the veteran's claim for disability 
compensation under chapter 11 of title 38, U.S. Code, is 
pending at the Court on appeal.  Under such circumstances, 
the Court held that the appropriate remedy was to vacate the 
Board's decision from which the appeal was taken and to 
dismiss the appeal.  This ensures that the Board decision and 
the underlying VA regional office decision will have no 
preclusive effect in the adjudication of any accrued-benefits 
claims derived from the veteran's entitlements.  It also 
nullifies the previous merits adjudication by the RO because 
that decision was subsumed by the Board decision.  

This appeal has become moot by virtue of the death of the 
veteran.  38 C.F.R. § 20.1302 (1999).  In an Order dated on 
February 29, 2000, the Court ordered that the July 15, 1998, 
Board decision be vacated, and dismissed the appeal for lack 
of jurisdiction.  In view of the Court's Order, the Board 
hereby vacates the July 15, 1998, decision of the 
undersigned, and dismisses the appeal of the veteran before 
the Board.



ORDER

The July 15, 1998, Board decision denying service connection 
for skin cancer as a result of exposure to ionizing radiation 
is vacated.

The veteran's appeal on the issue of entitlement to service 
connection for skin cancer as a result of exposure to 
ionizing radiation is dismissed.



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

